Citation Nr: 1046711	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a left foot disorder, 
to include a bunion deformity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from May 1972 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's respective claims on 
appeal.  The Veteran submitted a Notice of Disagreement in June 
2008 and timely perfected his appeal in October 2008.  

Concerning the Veteran's acquired psychiatric disorder claim, the 
Board notes the United States Court of Appeals for Veterans' 
Claims (Court's) recent decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  In its decision, the Court 
indicated that VA unduly limited its consideration of claims for 
service connection for specific mental disorders under 
circumstances in which other diagnosed psychiatric disabilities 
may be present.  In light of the Court's holding in Clemons and 
the present evidentiary record, the Board has expanded the 
Veteran's claim, as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish service connection for 
an acquired psychiatric disorder to include depression and PTSD.  
Specifically, the Veteran maintains that his current acquired 
psychiatric disorder resulted from (i) having to identify the 
decomposing body of his roommate who committed suicide; (ii) 
witnessing the accidental fuel related death of a shipmate; and 
(iii) being aboard the U.S.S. Graves in the Persian Gulf, when 
the vessel came under enemy attack.  See Veteran's Stressor 
Statements, September 4, 2007.  VA was unable to corroborate the 
Veteran's account of the in-service casualties of fellow service 
members, as he failed to provide sufficient identifying 
information related to these events; nonetheless, appropriate 
inquiry determined that the Veteran was not assigned to any 
vessel engaged in operations in the Persian Gulf, in 1987.  
However, the Veteran, through his representative, has asserted 
that the claimed events occurred during this period of service in 
1988, while assigned to the U.S.S. Stephen E. Groves.  

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 3.304(f), concerning the adjudication of service connection 
claims for PTSD.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).  
Specifically, this revision redesignated paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5) respectively, and added a 
new paragraph (f)(3) that reads as follows:

(f)(3)  If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-
service stressor. For purposes of this paragraph, 
"fear of hostile military or terrorist activity" 
means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-
imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.  In light of this revision and evidence suggesting 
currently diagnosed depression and PTSD, the Board finds that the 
medical evidence of record is not adequate to evaluate the 
Veteran's service connection claim for an acquired psychiatric 
disorder, to include depression and PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Specifically, the medical 
evidence of record is unclear with respect to whether the 
Veteran's diagnosed acquired psychiatric disorders are related to 
in-service stressors or post-service stressors.  When medical 
evidence is not adequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another examination.  See 
also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that 
the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision.").  Accordingly, the Veteran should be 
provided a VA examination in connection with his service 
connection claim.  

With respect to his service connection claim for a left foot 
disorder, to include a bunion deformity, the Veteran has provided 
numerous statements conveying his account of experiencing in-
service and post-service left foot pain.  See Statement in 
Support of Claim, Mar. 1, 2008.  As foot pain relates to a matter 
within his personal knowledge, the Veteran is competent to 
provide lay statements concerning this matter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, the 
medical evidence of record confirms that the Veteran has been 
diagnosed with a major abnormality of the left foot.  See 
"Primary Diagnostic Code," VA Diagnostic Radiology Rep., Jul. 
12, 2006.  In light of the aforementioned factors, the Board is 
without discretion and must remand the Veteran's claim in order 
to provide an appropriate examination and opinion.  See Bowling, 
15 Vet. App. at 12.  

The Board also observes that the Veteran receives VA treatment 
for his acquired psychiatric disorder, to include depression and 
PTSD, and his left foot disorder.  However, VA psychiatric 
treatment records, dated since February 2008, and VA left foot 
treatment records, dated since July 2006, have not been 
associated with the claims folder.  Under the law, VA must obtain 
these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  For this reason as well, the claim must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all outstanding 
VA treatment and/or hospitalization records 
related to the Veteran's acquired psychiatric 
disorder and left foot disorder, to include a 
bunion deformity.  Any negative response 
should be in writing, and associated 
with the claims folder.

2.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims folder, the AMC/RO should arrange 
for the Veteran to be examined to determine 
the etiology of any currently diagnosed 
acquired psychiatric disorder.  The claims 
folder should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  

If PTSD is diagnosed, the examiner should 
specifically note each of the Veteran's 
claimed in-service stressor(s), if any, 
adequately support, and are related to, this 
diagnosis, giving all due consideration to 75 
Fed. Reg. 39843-39852 (July 13, 2010).  As to 
any other acquired psychiatric diagnosis as 
may be made, the examiner should indicate 
whether it is at least as likely as not that 
the disability had its onset in-service or is 
otherwise related to the Veteran's military 
service. 

In providing the requested opinion, the 
examiner should consider and address (i) the 
Veteran's account of symptomatology; (ii) VA 
psychiatric treatment records, respectively 
dated January 4, 2007, and July 3, 2007; and 
(iii) the respective statements of the VA 
physician and VA clinical psychologist, dated 
in May 2008.  A full rationale should be 
provided for any and all provided 
conclusions.

3.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims folder, the AMC/RO should schedule 
the Veteran for an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any current left foot disorder, 
to include bunion deformity.  The claims 
folder must be made available to and reviewed 
by the examiner, and such review must be 
noted in the examination report.  The 
examiner should record the full history of 
the disorder, including the Veteran's account 
of symptomatology.  All necessary studies 
should be performed, and all findings 
reported in detail. 

The examiner should clearly noted and 
diagnose any present left foot disorder, to 
include bunion deformity.  If a left foot 
disorder is currently present, the examiner 
should opine whether it is at least as likely 
as not that the disorder had its onset in 
service, or is otherwise related to military 
service, to include wearing military issued 
shoes/boots.  

4.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should consider all additional evidence 
associated with the file, since the October 
2008 Statement of the Case (SOC), and 
readjudicate the Veteran's claims.  In 
readjudicating the Veteran's psychiatric 
disability claim, the RO must consider the 
revision to 38 C.F.R. § 3.304(f)(3) discussed 
above.  If the foregoing action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claims should be 
returned to this Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

